                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    DOUGLAS MONROE, a single individual,                  CASE NO. C17-1763-JCC
10                             Plaintiff,                   MINUTE ORDER
11            v.

12    THE BOEING COMPANY,

13                             Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the
18   discovery cutoff for the limited purpose of taking specific depositions (Dkt. No. 24). Having
19   thoroughly considered the motion and the relevant record, the Court GRANTS the motion and
20   hereby ORDERS that:
21          1. Discovery shall be reopened for the sole purpose of allowing the oral depositions of
22                 five current or former employees of Defendant: (a) Nishi Madarang, (b) John Slater,
23                 (c) Michael Lien, (d) Justin Enquist, and (e) Jay McKinley.
24          2. The depositions of these witnesses shall be scheduled on mutually agreeable dates
25                 and take place no later than November 27, 2018.
26          3. No other discovery shall be permitted, including document requests in deposition


     MINUTE ORDER
     C17-1763-JCC
     PAGE - 1
 1           notices.

 2        DATED this 5th day of November 2018.

 3                                               William M. McCool
                                                 Clerk of Court
 4
                                                 s/Tomas Hernandez
 5
                                                 Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1763-JCC
     PAGE - 2
